DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2013/0011700 A1).
Regarding claim 1, Park discloses an apparatus comprising: a plurality of batter cells with electrode tabs connected in parallel (paragraph 29); a plurality of thermal switch devices (PTC elements), each PTC electrically coupled to a cell (paragraph 16); and a rigid-flex circuit board comprising a plurality of rigid (soldered) regions, the board being flexible between its fixed, soldered points at the terminals (paragraph 31).
Regarding claims 2-4 and 7, Park discloses that the thermal switches are positive thermal coefficient (PTC) devices and connected to corresponding cells/terminals (paragraph 10) and operate by causing an open circuit in an abnormal state (paragraph 35).
Regarding claims 5 and 6, Park discloses that the number of switch devices 124 is less than the number of cells 110 and that cell with positive tab 113 is welded to a region of the board 120 not coupled to switch device 124 (see Figure 3).
Regarding claim 8, Park discloses that the flexible regions are bent (paragraph 48) such that the cells can be stacked (see Figure 2).
Regarding claim 9, Park discloses at least three battery cells (see Figure 3).
Regarding claim 10, Park discloses that the rigid regions of the board are connected to the terminals via welding (paragraph 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725